Exhibit 10.75

GUY CARPENTER

ADDENDUM NO. 3

to the

PER POLICY EXCESS OF LOSS REINSURANCE AGREEMENT

Effective: January 1, 2000

(hereinafter referred to as the “Agreement”)

entered into by and between

SCPIE HOLDINGS, Inc.

and/or S.C.P.I.E. INDEMNITY COMPANY,

and/or AMERICAN HEALTHCARE INDEMNITY COMPANY,

and/or AMERICAN HEALTHCARE SPECIALTY COMPANY,

and/or S.C.P.I.E. INSURANCE SERVICES, INC.,

and/or S.C.P.I.E. MANAGEMENT SERVICES, INC.

Los Angeles, California

(hereinafter collectively referred to as the “Company”)

and

The Subscribing Reinsurer(s) executing the

Interests and Liabilities Contract(s)

attached to and forming a part

of this Agreement

(hereinafter referred to as the “Reinsurer”)

Effective December 31, 2004, the Agreement shall be amended as follows:

 

1. Paragraph A of Article 4 – Term – is amended to read:

 

  A. Except as provided in paragraph B. below, this Agreement shall apply to
claims made, on policies in force, issued or renewed on and after January 1,
2000, during the seventy-two (72) month period beginning January 1, 2000 and
ending December 31, 2005, both days inclusive.

 

2. Paragraphs B and C of Article 15–Profit Commission – are amended to read:

 

  B.

The term “Agreement period” shall mean the period commencing January 1, 2000 and
ending December 31, 2005, both days inclusive. It is further agreed that the
first calculation of profit commission shall be computed as of December 31,
2000, and annually thereafter, and that payment of any Profit Commission for the
Agreement period shall be made by the Reinsurer to the Company as of
December 31, 2007. The Company agrees that payment of any Profit Commission
shall be subject to complete



--------------------------------------------------------------------------------

GUY CARPENTER

 

 

commutation at mutually agreeable terms as respects all losses reported within
the Profit Commission period. Payment of any Profit Commission by the Reinsurer
shall constitute full and final release from all further loss development.

 

  C. However, notwithstanding the above, the Company at its option may elect to
receive, as of December 31, 2004, a provisional payment of 80% of the expected
total Profit Commission hereunder through December 31, 2004. Should the
provisional Profit Commission calculation result in a deficit, then any previous
provisional payments received by the Company shall be returned to the Reinsurer.

 

3. The following shall be added as Article 31– Offset:

OFFSET

The Company and the Reinsurer may offset any balance or amount due from one
party to the other tinder this Agreement or any other agreement heretofore or
hereafter entered into between the Company and the Reinsurer, whether acting as
assuming reinsurer or ceding company. This provision shall not be affected by
the insolvency of either party to this Agreement.

All other terms and conditions ofthe Agreement shall remain unchanged.

IN WITNESS WHEREOF, the Company has caused this Addendum to be executed by its
duly authorized representative(s)

This 14th day of July, in the year 2005

SCPIE HOLDINGS, Inc.

and/or S.C.P.I.E. INDEMNITY COMPANY,

and/or AMERICAN HEALTHCARE INDEMNITY COMPANY,

and/or AMERICAN HEALTHCARE SPECIALTY COMPANY,

and/or S.C.P.I.E. INSURANCE SERVICES, INC.,

and/or S.C.P.I.E. MANAGEMENT SERVICES, INC.

PER POLICY EXCESS OF LOSS REINSURANCE AGREEMENT



--------------------------------------------------------------------------------

GUY CARPENTER

 

ENDORSEMENT NO. 3

to the

INTERESTS AND LIABILITIES CONTRACT

Effective: January 1, 2000

(hereinafter referred to as the “Contract”)

of

HANNOVER RUCKVERSICHERUNG AG

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

PER POLICY EXCESS OF LOSS REINSURANCE AGREEMENT

Effective: January 1, 2000

(hereinafter referred to as the “Agreement”)

issued to

SCPIE HOLDINGS, Inc.

and/or S.C.P.I.E. INDEMNITY COMPANY,

and/or AMERICAN HEALTHCARE INDEMNITY COMPANY,

and/or AMERICAN HEALTHCARE SPECIALTY COMPANY,

and/or S.C.P.I.E. INSURANCE SERVICES, INC.,

and/or S.C.P.I.E. MANAGEMENT SERVICES, INC.

Los Angeles, California

(hereinafter collectively referred to as the “Company”)

Addendum No. 3 to the Agreement, as executed by the Company, shall form part of
the Agreement effective December 31, 2004.



--------------------------------------------------------------------------------

GUY CARPENTER

 

IN WITNESS WHEREOF, the Subscribing Reinsurer has caused this Endorsement to be
executed by its duly authorized representative(s) as follows:

this 30th day of September, in the year 2005.

 

HANNOVER RUCKVERSICHERUNG AG hannoverre

Hannover Rückversicherung AG

North American Treaty Dpt.

Market Reference Number: LY2422A

SCPIE HOLDINGS, Inc.

and/or S.C.P.I.E. INDEMNITY COMPANY,

and/or AMERICAN HEALTHCARE INDEMNITY COMPANY,

and/or AMERICAN HEALTHCARE SPECIALTY COMPANY,

and/or S.C.P.I.E. INSURANCE SERVICES, INC.,

and/or S.C.P.I.E. MANAGEMENT SERVICES, INC.

PER POLICY EXCESS OF LOSS REINSURANCE AGREEMENT